JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-13-01023-CV

                          LAVENA V. HIGHTOWER, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

    Appeal from the 182nd District Court of Harris County. (Tr. Ct. No. 1270245).

         After due consideration, the Court grants appellant Lavena V. Hightower’s motion
to dismiss the appeal. Accordingly, the Court dismisses the appeal.

         The Court orders that this decision be certified below for observance.

Judgment rendered January 29, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Massengale, and
Lloyd.